DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1, 3 and 19 have been amended. Claims 2, 4, 5 and 7 are as previously presented. Claim 6 has been canceled. Claims 8-18 are withdrawn from consideration. Claims 1-5, 7 and 19 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified by as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0155170), and further in view of Osada (US 2019/0356017).
As to claim 1, Sato discloses a sulfide solid electrolyte ([0020], [0016] and throughout), comprising a lithium element, a sulfur element, and a phosphorous element (0014], [0016], [0022], [0027]-[0029] and throughout), the sulfide solid electrolyte ([0020], [0016] and throughout) having a volume-based average particle diameter measured by laser diffraction particle size distribution measurement of 3 microns or more ([0119], 0.1 micron to 50 microns), 0 in X-ray diffraction using a CuKα ray is ∆2Θ=0.32 or less ([0023]-[0025]; also see MPEP 2112.02). 
However, Sato is silent to wherein a specific surface area measured by a BET method of 20 meters squared per gram or more. 
Osada discloses a sulfide based solid electrolyte ([0008]-[0009]) wherein the size of the sulfide based solid electrolyte is 0.1 microns to 50 microns ([0085]-[0086]) and the sulfide based solid electrolyte has a specific surface area as measured by the BET method is from 10 meters squared per gram to 35 meters squared per gram ([0015], [0073]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the specific surface area of the sulfide solid electrolyte from Osada within the Sato because the heat dissipating performance of the sulfide based electrolyte is increased. Therefore, the heat generation amount of the electrode layer can be reduced to a desired value ([0074], Osada). 
As to claim 2, modified Sato discloses does not specifically state wherein the sulfide solid electrolyte is a precursor suitable for at least one mechanical treatment selected from the group consisting of disintegration and granulation. However, modified Sato discloses the same structure as the instant claimed sulfide solid electrolyte and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie
As to claim 3, modified Sato discloses further, comprising a halogen element ([0014], [0016], [0022], [0027]-[0029] and throughout, Sato).  
As to claim 4, modified Sato discloses which is amorphous or crystalline ([0021]-[0025], Sato). 
As to claim 5, modified Sato discloses which is crystalline ([0021]-[0025], Sato).
As to claim 7, modified Sato discloses wherein, having a thio-LISICON Region II-type crystal structure ([0023]-[0025], Sato).
As to claim 19, modified Sato discloses discloses having the volume-based average particle diameter measured by laser diffraction particle size distribution measurement of 150 microns or less ([0119], 0.1 micron to 50 microns, Sato; [0085]-[0086], Osada). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive.
The applicant’s arguments are directed to the combination of Sato and Osada. The applicant’s arguments is that the instant claimed invention uses a complex agent ([0040]) in the formation of the solid electrolyte which contributes to the instant claimed structure, while the prior arts use di-n-butyl ether. This is not fund persuasive as the instant specification states “Examples of the other complexing agent include… dibutyl ether” ([0050], instant specification). Second, this is a product claim not a method claim, therefore Sato does not discloses the specific surface area within the application, Osada discloses a specific surface area and . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.